Citation Nr: 1117204	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-42 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh







INTRODUCTION

The Veteran served on active duty from July 1977 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In November 2010, the Veteran submitted additional pertinent evidence, without a waiver, that has not been considered by the agency of original jurisdiction.  The Board finds that the additional evidence is pertinent to his claim for TDIU as it is a medical record that relates to recent surgery for one of the Veteran's service-connected disabilities.  Subsequently, the Board sent the Veteran a letter inquiring as to whether he waived RO consideration of the additional evidence.  The Veteran responded indicating that he did not waive consideration by the AOJ and requested that the Board remand the case back to the AOJ for review of the additional evidence.  Because this evidence is pertinent, was received after the most recent supplemental statement of the case (SSOC), and the Veteran did not waive RO consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c).  

Further, the Board notes that the Veteran is service connected for asthma, an ulcer with hiatal hernia and gastroesophageal reflux disease, osteoarthritis of the lumbosacral spine, a left shoulder disability, residuals of fractures of the right index finger, left ankle, and right ankle, tinnitus, hypertension, tinea cruris, a calcaneal spur of the left heel, bilateral pes planus, and a tympanic membrane perforation of the right ear.  His combined disability rating is 80 percent is service connected.  It remains unclear, however, as to whether these result in his unemployment.  A January 2009 addendum to a series of VA examinations conducted in December 2008 did not adequately address this question.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2. Readjudicate the issue of entitlement to TDIU with consideration of all evidence received since October 2009.  If relevant, the RO should make a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the benefit sought on appeal is not granted, the RO must furnish a supplemental statement of the case and the Veteran and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


